Citation Nr: 0938228	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  02-18 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right knee disorder, claimed as secondary to a left knee 
disorder, and, if so, whether service connection is 
warranted.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to 
February 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from April 2001 and July 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which denied the 
benefits sought on appeal.  

In February 2005, the Veteran presented testimony at a 
hearing conducted at the Indianapolis RO before a Decision 
Review Officer (DRO).  In December 2006, the Veteran 
presented testimony at a hearing conducted by the use of 
video conferencing equipment at the Indianapolis RO before 
the undersigned Veterans Law Judge (VLJ) sitting in 
Washington, D.C.  Transcripts of these hearings are in the 
Veteran's claims folder.

In July 2007, the Board remanded the issues on appeal for 
further development to include providing notice of the 
provisions of 38 C.F.R. § 3.156(a) (2001) and Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Although the Board notes 
that these directives were not substantially complied with, 
the Board finds after further review that new and material 
evidence has been submitted to reopen the claim for a right 
knee disability, rendering Kent and 38 C.F.R. § 3.156(a) 
notice moot.  However, after reopening, the Board finds that 
additional development is needed before a decision can be 
reached on the merits on this claim.  Consequently, the 
issues of entitlement to service connection for a right knee 
disability and TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 1978 rating decision, the RO denied service 
connection for a right knee disability.  Although provided 
notice of this decision in November 1978, the Veteran did not 
perfect an appeal thereof.

2.  Since the October 1978 final decision, evidence has been 
received which bears directly and substantially upon the 
specific matter under consideration.  The new evidence, when 
considered by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The October 1978 RO decision denying the claim for 
service connection for a right knee disability is final.  38 
U.S.C.A. § 7105(c) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 20.1103 (2008).

2.  Evidence received after the October 1978 RO decision is 
new and material, and the claim for service connection for a 
right knee disability is reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a) (2001), 3.159 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the Board has found new and material evidence 
sufficient to reopen the claim for entitlement to service 
connection for a right knee disability on appeal, there is no 
need to review whether VA's statutory duties to notify and 
assist are fully satisfied as any error would be non-
prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed before August 29, 2001, as was the application to 
reopen for service connection in the present claim, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The claimant does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

An October 1978 RO decision denied service connection because 
there were no objective symptoms of a right knee disability 
on physical examination.  The Veteran was notified of the 
denial in November 1978.  Because the Veteran did not appeal 
that decision, it is final and not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.  The Veteran, however, now seeks to reopen his 
claim.  As noted, despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is furnished with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a) (2001).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final 1978 rating decision.  After reviewing the 
record, the Board finds that the additional evidence received 
since the final October 1978 rating decision is new and 
material within the meaning of 38 C.F.R. § 3.156(a) (2001).  

The evidence associated with the Veteran's claims file 
subsequent to the decision includes, but is not limited to, 
VA, private, and Social Security Administration (SSA) records 
as well as various statements submitted by the Veteran.  As 
noted, the Veteran's claim was previously denied because 
there was no evidence of a current right knee disability.  In 
particular, there is now an April 1987 VA finding of 
bilateral patellofemoral syndrome.  Obviously, this evidence 
is new in that it was not previously of record.  Moreover, 
this evidence relates to the basis the claim was previously 
denied, that a current right knee disability did not exist.  
Further, this evidence by itself is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2001).  For this reason, 
the Board finds that the additional evidence received since 
1978 warrants a reopening of the Veteran's claim of service 
connection for a right knee disability, as it is new and 
material evidence within the meaning of 38 C.F.R. § 3.156(a) 
(2001).
ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a right knee 
disability, is reopened; to this extent only, the appeal is 
granted.


REMAND

Having reopened the Veteran's claim for service connection 
for a right knee disability, the Board must now determine 
whether the reopened claim for entitlement to service 
connection for may be granted on the merits, de novo.  

The Veteran contends that his service-connected left knee 
disability has aggravated his right knee.  The Veteran 
underwent a VA examination in December 2000 wherein the 
examiner concluded that it was not likely that the right knee 
was related to the service-connected left knee.  However, it 
is not clear whether the examiner had the benefit of review 
of the claims file when rendering that opinion.  The duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of a veteran's disability, a VA examination must be 
conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2007).  A review of the evidence 
indicates that in the nine years following the date of that 
examination, the Veteran has had surgery on his left knee.  
Further, he contends that his service-connected disability 
has continued to aggravate his right knee.  Consequently, the 
Board concludes that a remand is necessary to afford the 
Veteran a VA examination to evaluate the current state of his 
right knee.  38 C.F.R. § 3.159(c)(4)(i).  

The Veteran is also contending that he is totally disabled 
due to his service-connected disabilities.  In particular, he 
asserts that he cannot work due to his bilateral knee 
disabilities.  In May 2006, the Veteran submitted a release 
for records from the United States Postal Service (USPS) 
where he claims he applied for a job from 1978 to 1980, and 
from 1984 to 1985 but was denied employment due to his knees.  
A review of the record reflects that attempts to locate 
records from the USPS were previously made and in June 2005, 
the USPS responded that the requested records were not 
available.  At the time of the June 2005 response, the 
Veteran had identified records dated from 1977 to 1982.  
However, the Veteran has currently identified records dated 
from 1984 to 1985 which were not previously requested.  
Because efforts have not been made to locate records dated in 
1984 to 1985 from the USPS, efforts should be undertaken on 
remand.  38 C.F.R. § 3.159(c)(2).  The Board also notes that 
this matter is inextricably intertwined with the matter of 
service connection for a right knee disability.  See Harris 
v. Derwinski, 1. Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain 
records from the USPS dated from 1984 to 
1985 as identified in his May 2006 
release.  If the records are not 
available, the claims file should be so 
documented.  

2.  After the above development has been 
undertaken, please schedule the Veteran 
for a VA examination to evaluate his claim 
for service connection for a right knee 
disability.  A copy of the claims folder 
and this REMAND must be made available to 
the examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

a.  Based on a review of the claims 
folder and the examination findings, 
including the service treatment records, 
private treatment reports, and VA 
treatment reports, the examiner should 
render a diagnosis pertaining to the 
right knee.  

The examiner should then opine as to the 
relationship, if any, between the 
Veteran's service-connected left knee 
disability and any right knee disability.  
To the extent possible, (likely, 
unlikely, at least as likely as not) the 
examiner should opine whether any current 
right knee disability was either (a) 
proximately caused by or (b) proximately 
aggravated by his service-connected left 
knee and, if so, to what degree.

b.  Additionally, based on a review of 
the claims folder and the examination 
findings, the examiner should opine as to 
the likelihood (likely, unlikely, at 
least as likely as not) that any right 
knee disability is the result of a 
disease, injury, or event in service 
(January 1973 to February 1975) as 
opposed to its being more likely due to 
some other factor or factors.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


